Case 2:18-cv-12634-DPH-SDD ECF No. 235 filed 04/18/19            PageID.4185     Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 TRACY CLARE MICKS-HARM,                           Lead Case No. 18-12634
 (and other related Plaintiffs)
                                                   Hon. Denise Page Hood
                                                   Magistrate R. Steven Whalen

        Plaintiff,

 vs.
                                                   iPatient Care Inc.’s Motion to
                                                   Dismiss all Newly Consolidated
 WILLIAM PAUL NICHOLS ET AL.,                      Cases in Lieu of Answering

            Defendants.              Consolidated with Case Nos.
                                     18-13206, 18-13639, 18-13647,
                                     19-10125, 19-10126, 19-10132
                                     19-10135, 19-10299, 19-20648,
                                     19-19785, 19-10639, 19-10661,
                                     19-10649, 19-10990, 19-10841
                                     19-10295, 19-10984
 __________________________________________________________________/

        DEFENDANT IPATIENTCARE INC.’S MOTION TO DISMISS ALL
          NEWLY CONSOLIDATED CASES IN LIEU OF ANSWERING

             NOW COMES Defendant, IPATIENTCARE INC. (“IPC”), by and through

 its legal counsel, Robert S. Iwrey Esq. and James R. Witham Esq., of THE HEALTH

 LAW PARTNERS, P.C., and states as follows:

                On February 20, 2019, this Court entered an order consolidating the

       following cases:

       1.       Micks-Harm v. Nichols, et al. 18-cv-12334
Case 2:18-cv-12634-DPH-SDD ECF No. 235 filed 04/18/19           PageID.4186     Page 2 of 6




    2.     Nichols v. Nichols, et al. 18-cv-13206
    3.     Helm v. Arnold et al. 19-cv-13639
    4.     Helm v. Nichols, et al. 19-cv-13647
    5.     Cook v. William et al. 19-cv-10125
    6.     Cook v. Nichols, et al. 19-cv-10126
    7.     Cook v. Nichols, et al. 19-cv-10132
    8.     Cook v. Nichols, et al. 19-cv-10135
    9.     Blakesley v. Nichols et al. 19-cv-10299


         On February 22, 2019 and March 22, 2019, IPC filed its Motion to Dismiss and

 Reply Brief, respectively (See ECF No. 32 and 118). Since then at various times, other

 identical companion cases have been filed, removed, and consolidated with the present

 case. These include:

    10. Smith v. Nichols et al. 19-cv-10995
    11. Berry v. Nichols et al. 19-cv-10648
    12. Mills v. Nichols et al. 19-cv-10649
    13. Clark for Johnson v. Nichols et al. 19-cv-10639
    14. Drummonds v. Nichols et al. 19-cv-10785
    15. Blakesley v. Nichols et al. 19-cv-10295
    16. Smallwood v. Nichols et al. 19-cv-10841
    17. Zurecki v. Nichols et al. 19-cv-10984
    18. Smith v. Nichols et al. 19-cv-10990
    19. Knierim v. Nichols et al. 19-cv-10661 (voluntarily dismissed)


         Additionally, there is at least one case that has been removed and transferred to

 this Court but not yet consolidated; Johnson v. Nichols et al. 10-cv-10663.

         The arguments IPC made in its previous motion, reply and supplement brief

 apply with equal force to the allegations made within the new companion cases listed




                                             2
Case 2:18-cv-12634-DPH-SDD ECF No. 235 filed 04/18/19         PageID.4187    Page 3 of 6




 above. For the same reason listed in ECF No. 32 and 118, the cases listed above should

 be dismissed.

       For the foregoing reasons, IPC respectfully request that this Honorable Court

 grant IPC’s Motion to Dismiss, dismiss (current and future related) Plaintiff’s claims

 against IPC with prejudice, and award costs and fees incurred by IPC as a result of

 these frivolous actions.



 Dated: April 18, 2019                  Respectfully submitted,
                                        THE HEALTH LAW PARTNERS, P.C.
                                        By: /s/ James R. Witham
                                        Robert S. Iwrey (P48688)
                                        James R. Witham (P79270)
                                        Attorneys for Defendant iPatientCare Inc.
                                        32000 Northwestern Highway, Suite 240
                                        Farmington Hills, MI 48334
                                        Tel: (248) 996-8510
                                        Fax: (248) 996-8525
                                        riwrey@thehlp.com
                                        jwitham@thehlp.com




                                           3
Case 2:18-cv-12634-DPH-SDD ECF No. 235 filed 04/18/19      PageID.4188   Page 4 of 6




                         CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of April 2019, Defendant iPatientCare
 Inc.’s Motion to Dismiss all Newly Consolidated Cases in Lieu of Answering was
 filed with the Clerk of the Court through the ECF system which will give notice to
 all parties of record. In addition, I further certify that the following
 entities/individuals were served via U.S. mail, certified return receipt, postage
 prepaid on April 19, 2019:

 Tracy Clare Micks-Harm
 1840 Bayview Drive
 Monroe, MI 48161
 Pro Se Plaintiff

 Renay Blakesley
 6298 Suder Ave.,
 Erie, MI 48133
 Pro Se Plaintiff

 Debra Nichols
 401 4th Street,
 Monroe, MI 48161
 Pro Se Plaintiff

 Ines Helm
 1666 N. Raisinville Road
 Monroe, MI 48162
 Pro Se Plaintiff

 Dennis Helm
 1666 N. Raisinville Road
 Monroe, MI 48162
 Pro Se Plaintiff


 Eric Cook
 920 Greenwood, Apt. E
 Monroe, MI 48162
 Pro Se Plaintiff


                                         4
Case 2:18-cv-12634-DPH-SDD ECF No. 235 filed 04/18/19   PageID.4189   Page 5 of 6




 Eric Cook for Jacob Cook
 920 Greenwood, Apt. E
 Monroe, MI 48162
 Pro Se Plaintiff

 Janet Berry
 800 West 7th Street, Apt. 807
 Monroe, MI 48161

 Tammy Clark, for
 Richard Johnson
 6154 Douglas
 Road
 Toledo, OH
 43613 Pro se
 plaintiff

 Donna
 Knierim
 12767 Helen
 Southgate, MI 48195
 Pro se plaintiff

 Angela Mills
 2697 Hasen
 Drive
 Lamberville, MI
 48144 Pro se
 plaintiff


 Jennifer Lynn
 Smith 10765
 Elmhurst
 PO Box 157
 Luna Pier, MI 48157




                                      5
Case 2:18-cv-12634-DPH-SDD ECF No. 235 filed 04/18/19   PageID.4190   Page 6 of 6




 Michael Smallwood
 for Heidi Smallwood
 5981 Newport South
 Road Newport, MI
 48166

 Raymond Blakesley (IN PRO
 PER) 6298 Suder
 Erie, MI 48133

 Janet Zureki
 1870 Sheick Road
 Monroe, MI 48162


                                    /s/Sabina Cucu
                                    Sabina Cucu
                                    Executive Assistant
                                    The Health Law Partners, P.C.
                                    32000 Northwestern Highway, Suite 240
                                    Farmington Hills, MI 48334
                                    (248) 996-8510
 4815-2948-4180, v. 5




                                      6
